DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is because the cited prior art does not teach a method, non-transitory machine-readable storage medium or device to assess a control loop that includes determining a surface area of a polygon having a geometry defined by the degrees of fulfillment assigned to at least three quality criteria; and evaluating an overall control quality of the control loop based on the determined area.  WO 00/62256 to Marttinen et al. teaches analyzing industrial process performance using a polygon formed by assigning vale based on measurements to each of six performance indices (page 6, lines 14-27; page 6, lines 35 – page 7, line 2, Figs. 2A, 2B, 3).  US Patent Application Publication 2014/0067483 to Jeong et al. teaches constructing a radar chart for evaluating items with respect to a certain measurement target and comparing certain areas of the constructed radar chart to a reference radar chart (pars. 5, 12, 18).  However, neither, Marttinen nor Jeong teach determining a surface area of a polygon having a geometry defined by the degrees of fulfillment
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2019/0011899 to Vartak et al. teaches smart visualizations for effective monitoring and control in industrial process control and automation.
US Patent Application Publication 2016/0353985 to Haddadi et al. teaches evaluating quality of optometric apparatus using a spider chart (par. 110, Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864